Citation Nr: 1036277	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression and anxiety.

4.  Entitlement to service connection for hemorrhoids as 
secondary to service-connected ulcerative colitis.

5.  Entitlement to service connection for anal fissures as 
secondary to service-connected ulcerative colitis.

6.  Entitlement to a higher initial rating for service-connected 
ulcerative colitis, currently evaluated as 30 percent disabling. 

7.  Entitlement to an effective date prior to May 30, 2002, for 
the grant of service connection for ulcerative colitis.

REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant/Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in Waco, Texas.  A video 
conference hearing was held before the Board in June 2010.  A 
transcript of the proceeding is of record.

The RO has limited consideration of the Veteran's psychiatric 
claim to the matter of entitlement to service connection for 
depression and anxiety.  The evidence, however, shows that he has 
been diagnosed as having other psychiatric disorders to include 
an adjustment disorder.  As such, the Veteran's claim must be 
expanded and has been recharacterized to reflect a claim of 
entitlement to service connection for an acquired psychiatric 
disorder so as not to limit the claim on appeal.  See, e.g., 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a 
veteran's claim for service connection for psychiatric symptoms 
should not be limited to consideration of a specific diagnosis 
where the pleadings and evidence suggest a claim of broader 
scope). 

The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) is not before the Board.  The RO denied 
service connection for PTSD in a February 2007 rating decision.  
The Veteran did not perfect an appeal to that decision, and 
subsequently filed an application to reopen the claim.  In a 
December 2008 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  As 
the Veteran has not appealed that decision, it is not in 
appellate status and will not be addressed by the Board 
notwithstanding the expansion of the claim of entitlement to 
service connection for an acquired psychiatric disorder as the 
PTSD aspect of the psychiatric disability picture has been 
properly addressed and adjudicated.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, secondary service connection for 
hemorrhoids and anal fissures, and a higher initial rating for 
ulcerative colitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A low back disability is causally or etiologically related to 
active service.

3.  Sleep apnea began years after active duty and was not caused 
by any incident of service.

4.  In an October 2004 rating decision, the RO denied the 
Veteran's claim for an effective date prior to May 3, 2002, for 
the award of service connection for ulcerative colitis.  The 
Veteran was properly notified of this decision and did not appeal 
the effective date assigned in this decision.

5.  In July 2005, the Veteran filed a claim for an earlier 
effective date for the grant of service connection for ulcerative 
colitis.  This is a freestanding claim for an earlier effective 
date.


CONCLUSIONS OF LAW

1.  A low back disability was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(c), 3.159, 3.303, 3.304 (2009).

2.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The Veteran's freestanding claim for an effective date prior 
to May 3, 2002, for the grant of service connection for 
ulcerative colitis, is not authorized by law.  38 U.S.C.A. §§ 
5110, 7105 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that when the Veteran filed his 
recent claim for service connection for colitis in May 2002, it 
was discovered that his original VA claims file was missing.  
Thus, the claims file was rebuilt to include copies of his 
service treatment records and service personnel records, as well 
as a few incomplete copies of VA documents from prior appeals and 
post-service medical records.  It appears that the records on 
file are incomplete, but multiple attempts to obtain additional 
records from VA storage facilities and from the Veteran have been 
unsuccessful.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in March 2005, August 2005, and March 2006.  The duties to 
notify and assist with regard to the issue of service connection 
for a back disability have been met to the extent necessary to 
grant the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 4 
Vet. App. at 392-94; Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the appeal for an earlier effective date, as the 
outcome of this appeal turns on the law and not the evidence, the 
notice and duty to assist provisions are inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  There is no reasonable 
possibility that any further assistance would aid the Veteran in 
substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 
3.159(c) (2009).

As to the claim for service connection for sleep apnea, VA has 
obtained service treatment records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  The Board notes that a VA 
examination has not been scheduled with respect to the sleep 
apnea claim as one is not required.  Specifically, in the absence 
of a disease, injury or event in service and a current condition, 
a VA examination is not required.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is important 
to point out that in a recent case, Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010), the United States Court of Appeals, 
Federal Circuit (Federal Circuit), held that medical examinations 
are not required to be routinely and virtually automatically 
provided to all veterans in disability cases involving nexus 
issues.  In that case, a veteran contended that his conclusory 
generalized statement that his service illness caused his present 
medical problems was enough to entitle him to a medical 
examination.  This case is similar in that the only shred of 
evidence linking any current complaints to service is the 
statement of the Veteran, which simply is not enough to require 
VA to schedule an examination and obtain a nexus opinion.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file 
and the Veteran has not contended otherwise.  Accordingly, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.  Therefore, the Board now turns to the 
merits of the Veteran's claims.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Low Back Disability 

As noted above, the Veteran's original claims file was lost, and 
has been rebuilt.  It appears that the records on file are 
incomplete, but multiple attempts to obtain additional records 
from VA storage facilities and from the Veteran have been 
unsuccessful.  Available records include letters from VA to the 
Veteran dated in November 1972, reflecting that he filed a claim 
for service connection for a back disability in October 1972.  In 
a March 2008 statement, he related that his October 1972 claim 
for service connection for a back disability was denied by the 
Board on August 10, 1973.  At his June 2010 hearing, the Veteran 
testified that his original claim for service connection for a 
back disability was denied by the Board in 1974.  

A claim which has been previously denied in a prior Board 
decision is final, with the exception that the claim may be 
reopened if new and material evidence has been submitted, and if 
so reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 7104, 5108; 38 C.F.R. § 3.156.  Notwithstanding any 
other section in 38 C.F.R. § 3.156, if, after VA issues a 
decision on a claim, it receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file at the time of 
the prior decision, VA is required to reconsider the claim 
without regard to the provisions relating to new and material 
evidence.  38 C.F.R. § 3.156(c)(1)).  An award based all or in 
part on the records identified in paragraph (c)(1) of this 
section is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of this 
part applicable to the previously decided claim.  38 C.F.R. § 
3.156(c)(3).

The Veteran contends that he incurred a low back disability due 
to repeatedly lifting heavy weapons during service, and that he 
has had continuous back pain ever since.  He has repeatedly 
stated that his original claim was denied by VA because no 
service treatment records could be located.  A review of the file 
reflects that the only service treatment records currently on 
file were received from the Veteran in June 2002, after he 
obtained them from the Records Management Center in May 2002.  In 
a March 2008 statement, the Veteran said he did not get his 
service treatment records until the early 1990s, and submitted 
them to VA at that time.  The Board finds that these service 
treatment records were not of record at the time of the prior 
final Board decision in 1974, and relate to in-service treatment 
for low back strain.  Hence, VA will reconsider the claim for 
service connection for a back disability pursuant to 38 C.F.R. § 
3.156(c)(1).

Service treatment records reflect that the Veteran was treated 
for complaints of a hurt back in November 1962; the diagnosis was 
acute lumbosacral sprain.  A report of a March 1963 separation 
medical examination reflects that the Veteran's spine was listed 
as normal.  In a March 1963 report of medical history, the 
Veteran denied a history of arthritis or rheumatism.  The Veteran 
contends that a separation medical examination was never 
performed.

The first post-service medical evidence of back pain or a back 
disability is dated in late 1964.  Post-service private medical 
records from Kennecott Copper Corporation Hospital dated from 
July 1963 to October 1972 reflect treatment for a variety of 
conditions.  A pre-employment physical was performed in February 
1964, and a back disability was not diagnosed.  In December 1964, 
the Veteran was treated for complaints of low back muscular pain 
for two days.  An examination was unremarkable.  In February 
1967, he was treated for complaints of chronic low back pain for 
the past three years.  An August 1968 treatment note reflects 
that the Veteran strained his back while working.  He reported 
that something gave way in his low back and the pain was intense, 
with no pain in either leg.  He complained of pain and aching in 
the lumbar and sacral region.  Medication was prescribed.  He was 
seen for myositis myalgia of the back in January 1969, and for 
low back pain in February 1969.  In November 1971, he was seen 
for low back pain which began one day ago.  He was treated again 
for low back pain in December 1971 and January 1972.

By a letter dated in February 1972, a private physician, H.W.B., 
MD, noted that he saw the Veteran, who reported stiffness in his 
back off and on for a long period of time.  The Veteran said that 
two months earlier, while lifting, he had a change in the quality 
of his back pain, with radiation to the leg.  He had aches and 
pains with no real radicular component.  After an examination, 
Dr. B. opined that the Veteran had a "disc" issue probably at 
the L4-5 interspace, but was almost entirely in remission.  He 
said that if the Veteran's symptoms were exacerbated in the 
future, surgery would be considered.

A March 1986 VA outpatient treatment record reflects that the 
Veteran reported that he was hospitalized for two weeks in 1961 
due to a back injury.  In early August 1986 he was treated for 
back pain.  An August 1986 X-ray study of the lumbar spine showed 
that the vertebral heights were maintained, there was no evidence 
of fracture or dislocation, and no evidence of spondylolysis or 
spondylolisthesis.  Minimal hypertrophic changes were evident.  
An August 1986 orthopedic consultation report reflects that the 
Veteran reported that low back pain since 1961 during service in 
Germany, after carrying a motor.  He said he was initially 
hospitalized for 8 days, and had frequent spells of pain.  The 
physician noted that an X-ray study of the lumbosacral spine was 
not remarkable.  There was tenderness along the sacroiliac joint.  
Further tests were planned.  An August 1986 note reflects a 
diagnosis of chronic lumbar myositis with no need for 
hospitalization.  A September 1986 bone scan showed no specific 
abnormalities within the spine or sacroiliac joints.

VA hospital records dated in September 1986 reflect that the 
Veteran was seen for rectal complaints.  On physical examination 
of his back, the examiner noted that there was no spinal 
tenderness.  Subsequent VA outpatient treatment records reflect 
episodic treatment for low back pain.  An August 1988 VA social 
work note reflects that the Veteran wanted to establish service 
connection for injuries incurred during service.  He complained 
of back problems which began in service, and said his claims file 
confirmed his statements.  The social worker referred him to a 
veterans' service organization.  A March 1989 social work note 
reflects that the Veteran gave a history of being injured on the 
job and unemployed for 20 months.

A September 1995 private magnetic resonance imaging (MRI) scan of 
the lumbar spine showed degenerative changes throughout the 
lumbar region involving the discs with narrowing of the "5-1" 
intervertebral space.  A September 2000 VA outpatient treatment 
record reflects that the Veteran complained of low back pain.  
The pertinent diagnosis was chronic low back pain.

By a letter dated in August 2002, a VA physician, D.G., MD, 
indicated that the Veteran had been under her direct care since 
December 2001.  She was currently treating him for low back pain, 
among other things.  In October 2004, a VA orthopedic surgeon 
noted that an MRI scan was suggestive of multilevel stenosis.  He 
diagnosed spinal stenosis at multiple levels.

A report of a September 2005 VA spine examination reflects that 
the Veteran reported that he had a low back disability which 
began in November 1962, after he lifted a heavy object during 
service.  A September 2005 X-ray study of the lumbosacral spine 
showed extensive degenerative changes involving the lumbar spine.  
The examiner diagnosed chronic low back strain secondary to 
multilevel spinal canal and neural foraminal stenosis, with 
current evidence of radiculopathy to both lower extremities.  The 
examiner opined that it was less likely as not (less than 50/50 
probability) that the current lower back condition was the result 
of the injury sustained in military service.  The examiner based 
her opinion on the one-time event in which the Veteran was 
evaluated for low back sprain while lifting.  There was no 
documentation of specific direct trauma to the lumbar spine while 
in service that would later on cause extensive degenerative 
changes and multilevel spinal stenosis.  The examiner opined that 
the Veteran's previous jobs more likely than not contributed to 
the current findings on MRI scan and X-ray study.  He was a 
laborer for 13 years, a truck driver for 5 years, and a painter 
for 11 years before he retired in 1992.  The examiner indicated 
that she had reviewed the Veteran's service treatment records and 
VA medical records dated from 2004.  It does not appear that the 
VA examiner reviewed the Veteran's private medical records dated 
soon after service, or VA medical records dated prior to 2004.

A September 2007 VA medical general note reflects that the 
Veteran's treating physician, D.G., MD, saw and examined the 
Veteran in September 2007.  She noted that the Veteran has been 
treated for low back pain, and had an initial injury to the back 
while in the military service in 1961.  She said that he picked 
up heavy equipment and suffered injury to the back, and was 
diagnosed with back sprain.  She noted that an X-ray study of the 
lumbar spine showed extensive degenerative changes.  She 
concluded, "It is highly probable that patient's back condition 
deteriorated due to his previous injury of the back."  In a 
March 2008 note, the physician noted that the Veteran reported 
that he had suffered from low back pain for many years, and 
acquired this condition during his active military service.  She 
stated that his medical condition should be considered in 
evaluation for service-related disabilities.  

Evidence weighing in favor of the claim includes the fact that 
the Veteran was treated for low back strain in service, treated 
for low back pain within two years after separation from service, 
and treated for "chronic" low back pain from February 1967 
onward.  In written statements, oral testimony, and while seeking 
medical treatment, he has consistently asserted that he injured 
his back during service and has had low back pain ever since.  
Additional evidence in favor of the claim includes the September 
2007 and March 2008 opinions by his treating VA physician, Dr. 
G., linking his current back disability to service.  Her medical 
opinion is competent, credible, and probative, although it is 
unclear whether Dr. G. reviewed the Veteran's medical records 
prior to rendering her opinion, or based her opinion on the 
Veteran's reported history, a history that is not negated by the 
record.

Evidence weighing against the claim includes the fact that the 
Veteran's in-service low-back strain was described as "acute," 
and that his spine was listed as normal on separation medical 
examination.  In December 1964, the Veteran's back pain was 
described as being of only two days' duration, in August 1968 he 
injured his back at work, and in February 1972 he reported that 
he hurt his back two months earlier while working.  Hypertrophic 
changes of the spine were first noted on X-ray study in 1986, 
many years after service, and degenerative changes were noted on 
MRI scan in 1995 and ever since.  In 1989, he reported that he 
had been unable to work for 20 months due to an on-the-job 
injury.  Thus, the evidence demonstrates that the Veteran has had 
at least two, and possibly three, post-service back injuries.  
Significantly, a VA examiner reviewed his medical records in 
September 2005, examined the Veteran, and opined that it was less 
likely than not that his current back disability was related to 
service.  This evidence is competent, credible, and probative.  
It is unclear whether the September 2005 VA examiner reviewed the 
private medical records demonstrating treatment for back pain 
dated shortly after service.

After careful consideration of all procurable and assembled data, 
and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107), the Board finds that the evidence is in relative equipoise 
as to the issue of service connection for a low back disability, 
given the demonstrated continuity of low back pain since service 
as shown by fairly consistent treatment beginning shortly after 
service and by the Veteran's statements, and given the positive 
September 2007 medical opinion by Dr. G.  Under such 
circumstances, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that a low back disability was incurred 
during his military service.  Accordingly, service connection for 
a low back disability is granted.

Sleep Apnea

The Veteran essentially contends that he incurred sleep apnea in 
service, or that it is secondary to PTSD.  As pointed out above, 
service connection has previously been denied for PTSD, and thus 
the governing regulation pertaining to secondary service 
connection (38 C.F.R. § 3.310) is of no avail to the claim for 
service connection for sleep apnea.

Service treatment records are entirely negative for complaints or 
diagnosis of sleep apnea.  Post-service medical records are 
entirely negative for sleep apnea for many years after service.  
The first medical evidence of sleep apnea is dated in January 
2005, more than forty years after service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim).  Private medical records from Sunwest Sleep 
Center dated in January 2005 reflect that the Veteran underwent a 
polysomnography and was diagnosed as having severe obstructive 
sleep apnea and loud snoring.  The examiner recommended that he 
use a Nasal Continuous Positive Airway Pressure (NCPAP) device, 
and reduce his weight.

A January 2006 VA pulmonary medicine consultation reflects that 
the Veteran had surgery and was using a nasal CPAP device with 
good results.  The examiner noted that the Veteran reported that 
he had sleep-related breathing problems in service in 1961 or 
1962.  He said he would wake up very frequently in the night and 
would have a hard time going back to sleep.  He said no one 
mentioned at the time that he was a loud snorer.  He said that he 
was married in 1964 and his wife told him he stopped breathing 
during his sleep.  The examiner noted that sleep apnea was first 
diagnosed in 2005, that the Veteran was moderately overweight and 
had been a smoker for forty-five years, and he had a diagnosis of 
chronic obstructive pulmonary disorder.  The physician did not 
provide an opinion as to the etiology of sleep apnea.  There is 
no other medical evidence to even remotely suggest that the sleep 
apnea diagnosed approximately four decades after service is due 
to an event during service nor that it began during service and 
went undetected.

The Board has considered all lay and medical evidence.  38 
U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").   
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  A veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  The absence of contemporaneous medical evidence is 
a factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan, 
451 F.3d at 1337 (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).   

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of sleep apnea have been continuous since 
service.  After a review of all the lay and medical evidence, the 
Board finds that these statements are not credible.  The weight 
of the evidence demonstrates that the Veteran did not experience 
continuous symptoms of sleep apnea after service separation and 
the recent assertion of continued symptomatology is not credible 
as it is inconsistent with the record.  The Veteran has provided 
varying descriptions of his sleep apnea symptoms which renders 
his credibility suspect as to the continuity of sleep apnea 
symptoms since service.  See January 2008 RO hearing transcript 
(vibrating, jumpiness, short of breath), June 2010 Board hearing 
transcript (getting up and walking around at night, sweating, 
snoring, inability to breathe).  He has also stated that he has 
sleep difficulties due to psychiatric complaints and 
gastrointestinal disabilities.

There is no evidence of complaints or treatment of sleep apnea in 
service, or in any of the voluminous post-service medical 
records, until 2005.  His service separation medical examination 
is negative for sleep disorders and nasal disorders.  The Veteran 
did not claim that symptoms of his sleep apnea began in service 
until he filed his initial VA disability compensation claim in 
March 2005.  For these reasons, the Board finds that the weight 
of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  The Board 
acknowledges the Veteran's own contentions with regard to his 
belief that his current sleep apnea is etiologically related to 
his military service.  As a layperson, he is not competent to 
offer an opinion that requires specialized training, such as the 
clinical etiology of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In Jandreau, 492 F. 3d at 1372, the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  As addressed 
above, the Veteran is competent to present testimony regarding 
the details of his service and his recollections concerning sleep 
apnea symptoms.  He is not, however, competent to establish a 
specialized medical determination such as the specific etiology 
of his current sleep apnea and is statements as to continuity are 
not deemed to be credible.  This is also true of the Veteran's 
wife as there is no consistency in her statements that were made 
over forty years after the alleged in-service symptoms.

The most probative evidence demonstrates that the Veteran's 
current sleep apnea manifest many years after separation from 
service and is not attributable to his military service.  Even 
considering the Veteran's lay testimony with regard to the 
matters it is competent to address, the most probative evidence 
weighs against the claim of entitlement to service connection.  
Competent medical evidence is required to establish an 
etiological nexus between this claimed disability on appeal and 
military service.  See Jandreau, 492 F.3d at 1372 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).   Thus, 
the Board finds that the preponderance of the probative evidence 
weighs against finding any such nexus for the issue denied in 
this appeal.

In sum, the Board finds that the preponderance of the evidence 
indicates that sleep apnea was not shown in service or for years 
thereafter, and has not been shown by competent and probative 
medical evidence to be etiologically related to his active 
service.  As the preponderance of the evidence is against the 
claim for service connection for sleep apnea, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Earlier Effective Date for Service Connection for Ulcerative 
Colitis

The effective date for a grant of service connection is the day 
after separation from service or day entitlement arose, if a 
claim is received within one year after separation from service, 
otherwise the date of receipt of claim, or the day entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. 
§ 3.400 (b)(2)(i).  If the grant is based on a claim which has 
been finally denied and subsequently reopened by the submission 
of new and material evidence, the effective date is the date of 
receipt of the new claim, or the day entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q), (r).

In an October 2004 decision, the RO granted service connection 
and a 30 percent rating for ulcerative colitis, effective May 3, 
2002.  The Veteran was notified of this decision by a letter 
dated on October 22, 2004.  The Veteran did not expressed 
disagreement with the decision with respect to the ulcerative 
colitis grant, but he did submit a notice of disagreement with 
respect to another aspect of the decision.  By a statement 
received in July 2005, the Veteran requested retroactive payment 
for service-connected colitis, asserting that he filed a prior 
claim for this disability in April 1986.  

VA statutes and regulations do not provide for a "freestanding 
claim" for an earlier effective date to be raised at any time in 
the future.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
order for a request for an earlier effective date to be 
considered on the merits, the claim must be brought as a 
downstream issue stemming from the grant of service connection.  
Specifically, a notice of disagreement must be submitted 
reflecting disagreement with the assignment of the effective date 
within one year of the grant of service connection in question.  
See 38 C.F.R. § 20.200 (an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished by the RO, a timely substantive appeal).  

In review of the record in the light most favorable to the 
Veteran, the Board simply cannot find that a timely notice of 
disagreement was received from the Veteran as to the effective 
date assigned for the grant of service connection for ulcerative 
colitis in the October 2004 rating decision.  Although the 
Veteran promptly submitted a notice of disagreement in November 
2004 as to the disability rating assigned in the October 2004 
rating decision, he did not express disagreement with the 
effective date.  See 38 C.F.R. § 20.201 (defining a notice of 
disagreement as a written communication from the Veteran or 
his/her representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest the 
result).  Similarly, the July 2005 letter from the Veteran does 
not express a desire to appeal the October 2004 rating decision.  
Rather, it is a freestanding claim for retroactive payments 
(i.e., a claim for an earlier effective date), which is 
prohibited by governing law.

The Board notes that throughout this appeal, the Veteran has been 
assiduous in protecting his interests and filing several appeals 
as to multiple rating decisions, and moreover has been 
represented throughout the appeal.  The Board finds that had the 
Veteran or the representative intended to appeal the effective 
date assigned in the October 2004 rating decision, such would 
have been indicated on one of the many communications received 
from the Veteran during the year following that decision.  
Consequently, the claim for an effective date prior to May 3, 
2002, for the grant of service connection for ulcerative colitis 
is denied as a matter of law.


ORDER

Service connection for a low back disability is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

Service connection for sleep apnea is denied.

An effective date earlier than May 3, 2002, for the grant of 
service connection for ulcerative colitis is denied.





REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for entitlement to service connection for an 
acquired psychiatric disorder, secondary service connection for 
hemorrhoids and anal fissures, and a higher initial rating for 
ulcerative colitis.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

With respect to the claims for secondary service connection for 
hemorrhoids and anal fissures, the Board notes that governing 
regulation provides that a disability which is proximately due to 
or the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2009).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or the 
result of a service-connected disability as set forth in 38 
C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Board notes that 38 C.F.R. § 3.310 (pertaining to secondary 
service connection) was amended on September 7, 2006.  However, 
the Veteran was not provided with notice of the recent amendments 
to 38 C.F.R. § 3.310 in the December 2004 notice letter or in the 
statement of the case.

A VA examination was performed in April 2005, and the examiner 
provided an opinion as to whether the Veteran's hemorrhoids and 
anal fissures were caused by service-connected diabetes mellitus, 
but did not provide an opinion whether these disabilities were 
aggravated by his service-connected ulcerative colitis.  (In this 
regard, the Board notes that the RO did not ask the examiner to 
provide such an opinion, though this information is required 
under 38 C.F.R. § 3.310.)

As such, the Board finds that the April 2005 examination report 
is inadequate, and that a remand is also required to obtain a 
clarifying medical opinion as to the relationship, if any, 
between the Veteran's service-connected ulcerative colitis and 
any current hemorrhoids or anal fissures, to include whether 
there is any aggravation of a non-service-connected disability by 
a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  In this regard, the Board notes 
that when readjudicating the claim the Veteran should be provided 
updated notice of the recent amendments to 38 C.F.R. § 3.310 
(2009).  38 U.S.C.A. § 5103A; Allen, supra.

With respect to the claim for service connection for an acquired 
psychiatric disorder, the Board finds that as there is evidence 
of a current psychiatric disability (variously diagnosed), 
credible statements and testimony from the Veteran and his wife 
as to psychiatric symptoms since service, and a suggestion that 
such symptoms may be related to service, the Board finds that it 
is necessary to afford the Veteran a VA medical examination to 
obtain a medical opinion to determine whether any of the 
Veteran's current psychiatric disorders are related to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the appeal for a higher initial rating for 
ulcerative colitis, the Board notes that this disability was 
examined in VA examinations in September 2004 and May 2007.  The 
latter examination found no evidence of ulcerative colitis.  The 
Veteran contends that his ulcerative colitis has worsened since 
his last VA examination, and a November 2008 letter from R.L., 
MD, reflects that the condition has worsened.

When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991).  The Board finds that another examination 
should be performed to evaluate the current level of severity of 
the ulcerative colitis.

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). The RO should 
consider the potential applicability of staged ratings.

Ongoing pertinent medical records should also be obtained 
regarding these claims.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Finally, in a May 2008 letter, the Veteran stated that he has 
been receiving Social Security Administration (SSA) disability 
benefits, apparently due to his ulcerative colitis.  It does not 
appear that the RO has attempted to obtain pertinent SSA records, 
including the SSA determination and a complete set of medical 
records. Appropriate action to obtain all records associated with 
any SSA claim must be accomplished before adjudication can be 
made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992); Baker v. West, 11 Vet. App. 163 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
ask him to identify any treatment providers 
who have treated him for colitis, 
hemorrhoids, anal fissures, or a psychiatric 
disorder since January 2008.  The AMC/RO 
should attempt to obtain any pertinent VA or 
private medical records that are not already 
on file, and associate them with the claims 
file. 

2.  Obtain from the SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits. If such records are 
unavailable a notation to that effect should 
be made in the claims file.

3.  The RO/AMC should arrange for a VA 
psychiatric examination to determine the 
etiology and date of onset of any current 
psychiatric disorder.  All indicated studies 
should be performed, and the claims folder 
must be made available to the examiner for 
review prior to the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
psychiatric disorder had its onset in service 
or within the first post-service year, or is 
causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

4.  Schedule the Veteran for a VA 
gastrointestinal examination.  The claims 
folder must be made available to the examiner 
for review.  The examiner should be asked to 
respond to the following questions:

(a) Determine the current level of impairment 
due to the service-connected ulcerative 
colitis.  

(b) Ascertain the relationship, if any, 
between the Veteran's ulcerative colitis and 
any current hemorrhoids or anal fissures. 

(1) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current hemorrhoids and/or anal 
fissures were caused by his service-
connected ulcerative colitis?

(2) Is it at least as likely as not that 
the Veteran's service-connected ulcerative 
colitis aggravated his hemorrhoids and/or 
anal fissures?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
hemorrhoids or anal fissures present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond.

A complete rationale must be provided for the 
opinions expressed.

5.  Thereafter, readjudicate the claims for 
service connection for an acquired 
psychiatric disorder, secondary service 
connection for hemorrhoids and anal fissures, 
and for a higher initial rating for 
ulcerative colitis.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


